DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGuth 4,621,953.
In regard to claim 1, McGuth discloses an elbow fitting for a hydro-vac apparatus, comprising:
a cylindrical pipe 10 including a first metal material and configured for insertion into a hose, the pipe including:
a first end (bottom end of 10):
a second end (top right end of 10);
an interior surface defining a cavity;
an exterior surface, the exterior surface defining a perimeter of the pipe, wherein the perimeter of the pipe does not exceed a diameter of the first end;
a groove (groove near the bottom end of 10) extending into the exterior surface of the pipe and configured to engage with a clamp, wherein the clamp is configured to couple the hose with the pipe;
a flange (flange on the exterior of the top right end of 10) coupled to the second end of the curved cylindrical pipe; and 
a cladding layer 20 welded 25 to the interior surface of the pipe 10, wherein the cladding layer includes an abrasion-resistant metal material (alloy steel) and the cladding layer is applied in correspondence with dispersion of heat from the pipe (heat is applied to melt the metal of 20 and 10 and layer 20 is joined to the pipe wall 10 as heat is dispersed, the metal cools and solidifies as one piece).
In regard to claim 2, wherein the cladding layer includes a plurality of ridges 20 that extend into the cavity, and the plurality of ridges includes a first ridge 20 and a second ridge.
In regard to claim 3, wherein the first ridge 20 is abutted against the second ridge 20.
In regard to claim 4, wherein the first ridge and the second ridge are continuous around the interior surface of the pipe (see fig. 5).
In regard to claim 5, wherein the fitting includes a flow axis that extends from the first end to the second end of the pipe, and the first ridge and the second ridge extend into the cavity and perpendicular to the flow axis.
In regard to claim 6, wherein the plurality of ridges are configured to corrugate the interior surface of the pipe (protrusions 12 corrugate the interior surface).
In regard to claim 17, wherein the cladding layer penetrates into the interior surface (welds 25 of the cladding would penetrate into the interior surface of the pipe).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9-11, 14-16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGuth 4,621,953.
In regard to claim 7, McGuth discloses three ridges 20 adjacent to one another with 
protrusions extending into the cavity, but does not disclose the protrusions varying in size.  However, it would have been obvious to one of ordinary skill in the art to having some ridges extend farther into the cavity than others because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
	In regard to claim 9, McGuth discloses a pipe with cladding (fig. 5 and 8) as described above, but does not disclose if the pipe second end has a flange.  McGuth also teaches that providing cladded pipes with flanges (fig. 1 of McGuth) is common and well known in the art.  Therefore it would have been obvious to one of ordinary skill in the art to provide the pipe of fig. 5 of McGuth with a flanged end, as taught by fig. 1 of McGuth because inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
In regard to claims 10-11, McGuth discloses the use of alloy steels, but does not disclose the exact materials of the steel or if the pipe is made from a different material than the abrasion resistant material.  However, it would have been obvious to one of ordinary skill in the art to modify the steel of McGuth to include the materials recited by the Applicant because the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
	In regard to claims 14-16 and 22, McGuth does not disclose the exact dimensions of the pipe, wall thickness and cladding layer.  However, it would have been obvious to one of ordinary skill in the art to modify the pipe to include the dimensions recited by the Applicant because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Claims 1-2, 8 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. 2014/0261556 in view of Greenwall 2010/0187287.
In regard to claims 1 and 9, Martin et al. discloses an elbow fitting 16 for a hydro-vac apparatus, comprising:
a cylindrical pipe 16 including a first metal material and configured for insertion into a hose, the pipe including:
a first end 40:
a second end 38;
an interior surface defining a cavity;
an exterior surface, the exterior surface defining a perimeter 20 of the pipe, wherein the perimeter of the pipe does not exceed a diameter of the first end 22;
a groove 40 extending into the exterior surface of the pipe and (“configured to engage with a clamp” is considered an intended use limitation that carries little patentable weight in an apparatus claim.  The groove 40 is capable of engage with a clamp and is therefore deemed to anticipated the intended use limitation), wherein the clamp is configured to couple the hose with the pipe;
a flange 38 coupled to the second end of the curved cylindrical pipe.
Martin et al. discloses a curved cylindrical pipe 16 for vacuuming sludge, slurries and solids, but does not disclose if the curved cylindrical pipe has an internal cladding.
Greenwall teaches that it is common and well known in the art to provide welded cladding to internal surfaces of curved cylindrical pipe applied with dispersion of heat from the pipe (weld attaches to the pipe wall when heat is dispersed, the weld cools and fuses with the pipe wall) that convey slurry in order to improve wear resistance of the conduit (see paragraphs 2 and 3).
Therefore it would have been obvious to one of ordinary skill in the art to modify the interior surface of 16 of Martin et al. to include cladding, as taught by Greenwall, in order to improve upon the wear resistance of the pipe.
In regard to claim 2, the cladding layer 77 includes a plurality of ridges that extend into the cavity, and the plurality of ridges includes a first ridge and a second ridge (the helically wound bead 77 of Greenwall).
In regard to claim 8, the plurality of ridges include a semicircular profile (see 77 in fig. 13 of Greenwall).
In regard to claim 18, Martin et al. discloses a hydro-vac apparatus, comprising: 
a hose 12 configured to transport excavated material; a vacuum pump 14 configured to apply a suction force to the hose; and a first fitting 16 configured to couple with a nozzle, including: 
a cylindrical pipe 16 including a first metal material, the pipe including:
a first end 22:
a second end 38:
an interior surface defining a cavity;
an exterior surface, the exterior surface defining a perimeter of the pipe and the perimeter of the pipe does not exceed a diameter of the first end:
a groove 40 extending into the exterior surface of the pipe and configured to engage with a clamp, wherein the clamp is configured to couple the hose with the pipe;
a flange 38 coupled to the second end of the cylindrical pipe; 
wherein the cylindrical pipe 40 of the first fitting is inserted into a first end of the hose 12.
Martin et al. discloses a curved cylindrical pipe 16 for vacuuming sludge, slurries and solids, but does not disclose if the curved cylindrical pipe has an internal cladding.
Greenwall teaches that it is common and well known in the art to provide welded cladding to internal surfaces of curved cylindrical pipe applied with dispersion of heat from the pipe (weld attaches to the pipe wall when heat is dispersed, the weld cools and fuses with thepipe wall) that convey slurry in order to improve wear resistance of the conduit (see paragraphs 2 and 3).
Therefore it would have been obvious to one of ordinary skill in the art to modify the interior surface of 16 of Martin et al. to include cladding, as taught by Greenwall, in order to improve upon the wear resistance of the pipe.
In regard to claim 19, further comprising a second fitting including: 
a curved cylindrical pipe (pipe section connected to the top end of the hose 12 in fig. 1) including the first metal material, the curved cylindrical pipe including:
a first end (end attached to the hose 12);
a second end (end attached to the horizontal pipe section);
an interior surface defining a cavity;
an exterior surface, the exterior surface defining a perimeter (perimeter at the first end just above the reduced diameter end portion of the pipe) of the pipe and the perimeter of the pipe does not exceed a diameter of the first end;
a groove extending into the exterior surface of the pipe (the reduced diameter end portion of the pipe) and configured to engage with a clamp, wherein the clamp is configured to couple the hose with the pipe;
a flange coupled to the second end of the curved cylindrical pipe (the flanged top end of the curved pipe attached to the horizontal portion).
Martin et al. discloses a curved cylindrical pipe for vacuuming sludge, slurries and solids, but does not disclose if the curved cylindrical pipe has an internal cladding.
Greenwall teaches that it is common and well known in the art to provide cladding to internal surfaces of curved cylindrical pipe that convey slurry in order to improve wear resistance of the conduit (see paragraphs 2 and 3).
Therefore it would have been obvious to one of ordinary skill in the art to modify the interior surface of the curved cylindrical pipe of Martin et al. to include cladding, as taught by Greenwall, in order to improve upon the wear resistance of the pipe.
In regard to claim 21, Martin et al. 2014/0261556 in view of Greenwall 2010/0187287 does not disclose the exact dimensions of the pipe, wall thickness and cladding layer.  However, it would have been obvious to one of ordinary skill in the art to modify the pipe to include the dimensions recited by the Applicant because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. 2014/0261556 in view of Greenwall 2010/0187287 and further in view of Boltus 2013/0098405.
In regard to claim 20, Martin et al. in view of Greenwall disclose a hydro-vac apparatus 
as described above, but does not disclose a nozzle attached to the flange 38 of the first fitting 16.
	Boltus teaches that it is common and well known in the art to use flanges 42 in order to attach nozzles 61 to a flanged end of a fitting 11 of a hydro-vac apparatus. Therefore it would have been obvious to one of ordinary skill in the art to attach a nozzle to the flange 38 of Martin et al. in view of Greenwall, as taught by Boltus.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 18 and 20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 18 and 20 of copending Application No. 16/833,139 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/833,129 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming similar subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 8/1/22 have been fully considered but they are not persuasive.
The amendment to claim 9 removed what was considered to be allowable subject matter and is now rejected in view of McGuth 4,621,953.
	In regard to claims 1-6 and 17, rejected over McGuth, Applicant argues that McGuth fails to discloses a welded cladding applied in correspondence with dispersion of heat from the pipe.  The Examiner disagrees, as McGuth discloses a weld 25 connecting the cladding to the pipe wall, and the weld forms through the dispersion of heat applied to the pipe to create the weld.
	The rejection of claims  7, 10, 11 and 14-16 has been maintained because McGuth discloses the cladding is applied with a weld and through dispersion of heat from the pipe, as explained in further detail above.
	In regard to the rejection of claims 1-2, 8 and 18-19 over Martin in view of Greenwall, Applicant argues that Martin fails to disclose a cladding layer welded to an interior surface of the fitting in correspondence with dispersion of heat from the fitting.  The Examiner disagrees, as Greenwall discloses attaching the weld to the pipe wall when heat is dispersed, as the weld cools and fuses with the pipe wall.  Therefore the Martin rejection has been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679